DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites “a downhole tool” for which it cannot be determined if this should be a new downhole tool over the one recited in the preamble. It is assumed that applicant intended that this refer to the downhole tool in the preamble for purposes of examination.
	Claims 2-20 depend from claim 1 and thus are also rejected.
Claim 10, line 2 recites “at least” for which it cannot be determined what the metes and bounds of “at least” require. Does this require one or more, or does it require all that are listed? It is assumed that applicant intended that the term “at least” require one or more for purposes of examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel US2010/0000798.
Patel teaches a method of hardfacing a downhole tool 12, the method comprising:
melting, in an application device (with a torch or welder necessarily required for  the application techniques described in ¶0026), a matrix material 54 in hardfacing at a first temperature without melting hard material particles (tungsten carbide ¶0006) in the hardfacing to form melted hardfacing (wherein the heat is below 1200 degrees C, which is well below the melting point of WC at >2800 degrees C);

moving the downhole tool heat source away from the melted portion of the surface (necessarily required to be able to place the hardfacing material and the torch to melt the matrix of the hardfacing as required in ¶0044:10-15); and
positioning the application device over the melted portion of the surface so that the melted hardfacing flows out of the application device and onto the melted portion of the surface to bond or alloy with the melted portion of the surface ¶0044:10-15 and ¶0026.
Regarding claim 2: bonding or alloying melted hardfacing with at least two of a plurality of portions of the surface (wherein Figure 4A shows surfaces on either side of cutter 22 having hardfacing 54).
Regarding claim 3: bonding or alloying melted hardfacing with substantially all of a plurality of portions of the surface (as shown in Figures 4a and 4b).
Regarding claim 4: the first temperature is within a first temperature range (necessarily required, since temperatures cannot rise indefinitely).
Regarding claim 5: the second temperature is within a second temperature range and the first temperature range is less than the second temperature range as is necessarily required to cause the slight melting described above, and wherein the tool is made from lower melting temperature material such as steel ¶0018.

Regarding claim 10: at least one positioning or moving step comprises moving the downhole tool at least on an X-axis of motion, a Y-axis of motion, a Z-axis of motion, a fourth axis of motion, and a fifth axis of motion, wherein at least X, Y, and Z axis’ are provided to encompass the hardfacing shown in Figure 3a , which has components along the X, Y, and Z axis’ since it is a three dimensional surface to be covered.
Regarding claim 11: positioning the application device over the melted portion further comprises moving the application device at least on the X-axis of motion, the Y-axis of motion, and the Z-axis of motion (in a similar motion as described above).
Regarding claim 12: the X-axis of motion, the Y-axis of 20 motion, and the Z-axis of motion are defined by 90 degree angles with respect to one another, and wherein the fourth axis of motion is defined by a first 360 degree rotational direction, and the fifth axis of motion is defined by a second 360 degree rotational direction. Wherein these are mere selections of orientations. The X, Y, and Z axis are describing typical Cartesian coordinates, and thus necessarily are provided with the 90 degree angles. The fourth and fifth axis of motion can be selected to be any rotational direction.
Regarding claim 13: the downhole tool is a rotary drill bit, a roller cone drill bit, a fixed-cutter drill bit, a reamer, a core bit, an under reamer, a near bit reamer, a hole opener, a stabilizer, a centralizer, or a shock absorber assembly (Figure 1 shows a fixed cutter drill bit).

Regarding claim 15: the hard material particles in the hardfacing comprise a powder or pellets (WC powder is described in ¶0025 and ¶0045).
Regarding claim 16: the matrix material comprises a metal or a cermet (WC) is a cermet.
Regarding claim 17: the matrix material comprises at least one material selected from the group consisting of an iron alloy, an iron, manganese, and silicon alloy, copper, a copper alloy, nickel, a nickel alloy, cobalt, and a cobalt alloy (Cobalt alloys are described in ¶0025).
Regarding claims 18 and 19: the hard material particles comprises a metal carbide (WC, as described above).
Regarding claim 20: not heating the downhole tool other than with the downhole tool heat source, wherein ¶0044:3-10 describes heating the surface just prior to application, which therefore indicates a lack of heating with other sources.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel alone.
Patel teaches the invention substantially as claimed, as described above, but does not teach the first temperature range is between 1,000 °C and 4,000 °C and the second temperature range is between 11,000 °C and 35,000 °C; the first distance range is between 1/4 cm and 20 cm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the first and second temperature ranges and the first distance range limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
Such a modification would provide desired application of the hardfacing at a desired melt point and thickness of the hardfacing layer.
Patel further teaches the hard material particles have a melting point and the first temperature range is less than the melting point of the hard material particles in the hardfacing, as necessarily required to melt the matrix but keep the hard particles intact. ¶0042 recites temperatures below 1200 degrees C, which is significantly less than the melting point of the WC hard particles, as described above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wallace US4277108 teaches layering hardfacing over a well tool in multiple layers. Massey, et al. US2008/0202817 teaches a curved application of hardfacing placed by a robot using complicated multi-axis directions of movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/C.R.H/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             	2/16/2021